 186DECISIONSOF NATIONALLABOR RELATIONS BOARDAdvance Development & Manufacturing CorporationandDistrictLodge 1170, International Associa-tion of Machinists & AerospaceWorkers, AFL-CIO. Case 39-CA-61523 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 November 1982 Administrative LawJudge David S.Davidson issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,'and the General Counsel filed abrief in answer to the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs2 andhas decided to affirm the judge's rulings, findings,3and conclusions and to adopt the recommendedOrder as modified.4The Board's established policy is not to overrulean administrative law judge's credibility resolutionsunless the clear preponderance of all the relevantevidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544(1950),enfd.188 F.2d 362(3d Cir.1951).We have careful-ly examined the record and find no basis for re-versing the judge's findings.Contrary to our dis-senting colleague,we find that the judge did noterr in refusing to credit the testimony of the Re-spondent's president Robert Fisher over that of thefour discriminatees as to the substance of discus-sionsFisher had with the discriminatees on 13April 1981,and in discrediting the mutually cor-roborated testimony of Fisher,his son Curtis, andiTheRespondent has requested oral argument The request is deniedas the record, exceptions,and briefs adequately present the issues and thepositions of the parties2The Respondent claims that the Board erred in refusing to accept adocument,containing its exceptions and briefs,which was filed on 14February 1983, and that its refusal to do so was arbitrary and amountedto a denial of due process The Respondent's claim is without merit, forthe document which the Board, through its Executive Secretary, proper-ly refused to accept,entitled "Memorandum of Exceptions"and consist-ing of more than 131 pages of exceptions and briefs,did not comply withthe provisions of Sec 102 46()) of the Board'sRules and Regulations,which requires that all briefs submitted to the Board "shall not exceed 50pages in length"The Respondent was duly notified of the provisions ofSec 102 46(1) when it was served with a copy of the judge's decisionFinally, on receipt of its brief dated 14 February, the Board granted theRespondent an extension of time, until 11 March 1983,inwhich to resub-mit its exceptions and brief in proper form, which the Respondent hasdone and which the Board, as noted, has fully considered Under thesecircumstances,the Board's refusal to accept the Respondent's 14 Febru-ary brief cannot be viewed as arbitrary,nor can it be said that the Re-spondent was denied due process or prejudiced in any way by theBoard's actions2The Respondent contends that the judge's decision shows bias andprejudice. After a full review of the record and the judge's decision, wedo not find any evidence to support the Respondent's claim that thejudge's findings were the result of bias and prejudice4The judge's recommended Order shall be modified to include an ex-punction remedyhissecretary-bookkeeperMaddocks, concerningthe timing of Fisher's decision to terminate the dis-criminatees.Fisher's testimony concerning the 13April discussions and other meetings was discredit-ed by the judge primarily on demeanor grounds. Inthis respect, the judge noted that while on the wit-ness standFisher was argumentative and appearedto be testifying from something other than his ownrecollection of events. He further noted that Fisherdisplayed "a great reluctance to be pinned down,"demonstrated an "inordinate fear of saying any-thingwhich might vary from statements" madeprior to the hearing, and was wary when respond-ing to questions on cross-examination. Finally, thejudge noted that the testimony of the four discri-minateeswas much more consistent than Fisher'sversion of the 13 April meetings. Under these cir-cumstances the judge concluded, and we agree,that Fisher's testimony lacked candor and shouldnot be credited.We further agree with the judge that the testi-mony of Fisher, Curtis, and Maddocks concerningthe sequence of events that transpired on the dateof discharge should not be credited. While Fisher'stestimony, as pointed out by our dissenting col-league, is to some extent corroborated by Curtisand Maddocks, his testimony is in other importantrespects in direct conflict with that of the lattertwo. Thus, contrary to Fisher's testimony, Mad-docks emphatically denied that Fisher consultedwith her as to the reasons to be given for the dis-charge of the discriminatees. Further, Curtis deniedFisher's claim that he asked Fisher to spare discri-minatee O'Connell from discharge and also dis-agreeswith Fisher as to when and whether the dis-criminatees' timecards were checked prior to theirdischarge. These conflicts in testimony, along withthe circumstances surrounding the discharges, i.e.,their abruptness, the fact that they resulted in theeliminationof the entire first shift and that all fourdiscriminatees were not equally culpable in taking along lunch break, and the Respondent's failure tocheck the timecards of the discriminatees to deter-mine the length of lunch breaks, convinced thejudge, as it does us, that the testimony of Fisher,Curtis, and Maddocks should not be credited.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Advance Development & ManufacturingCorporation,Guilford,Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.275 NLRB No. 36 ADVANCE DEVELOPMENT CORP1871.Insert the following as paragraph 2(b) and re-letter subsequent paragraphs."(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way."2.Substitute the attached notice for that of theadministrative law judge.MEMBER HUNTER, dissenting.Contrary to my colleagues in the majority, Iwould reverse the decision of the judge and findthattheRespondentdischargedemployeesSchwab, O'Connell, Ketchale, and Jump because,despite warning from the Respondent, they repeat-edly exceeded the Respondent's established lunchperiod. Further, contrary to the judge, I find thatall the evidence, including the Respondent's writ-ten records, establishes that the Respondent decid-ed to discharge the employees before it had anyknowledge of union activity, that is, before it re-ceived a letter from the Union demanding recogni-tion.On the morning of 13 April 1981-the date' ofthe discharge-the Respondent's president Fishercalled each of the four employees into his officeand gave him a final warning for taking excessivelunch breaks.2 It is undisputed that the Respondenthad a designated lunch period for employees of 30minutes from 12 to 12:30 p.m., and that, on severaloccasions between January and March, he admon-ished the employees for taking excessive lunchbreaks.3 On the date in question, following his dis-cussionswith the four employees, Fisher left forlunch a few minutes after noon. He was accompa-nied by his son, Plant Manager Curtis Fisher. Thefour alleged discriminatees also left for lunch atthat time.When Fisher and Curtis returned to theplant at 12:50 p.m., they discovered that the fouriAll dates herein are 19812Fisher so testifiedHis testimony in this regard is supported by docu-mentary and other evidence Thus, it is undisputed that I1 daysearlier,on 2 April, Fisher admonished the same employees for taking long lunchhours, as he had done on at least three other occasions in the previous 3months The employees' timecardsdemonstratethat for the first 3 days ofthe following week they kept their lunch breaks under 40 minutes, thaton Thursday, 9 April, they took 47 minutes, and that on Friday, 10 April,they took more than an hour Although the employees testified variouslythat in their discussionswith Fisheron the morningof 13 April Fishereither said nothing about lunch breaks or complimented them on improv-ing with respect to their lunch breaks, the clear preponderance of all therelevant evidence supports a finding that the judge erred in crediting theemployees and discrediting Fisher regarding these discussionsThus,Fisher's testimony is consistent with his 2 April admonishment of the em-ployees and the fact that in the following week the employees at firsttook shorter lunch breaks but later exceeded their allotted time, while theemployees'testimony is inconsistent, with the same undisputed evidence3 It is clear that Fisher tolerated some deviation from the standard 30-minute lunch break It is equally clear, however, that in January throughMarch the employees repeatedly exceeded any reasonable deviation bytaking lunch breaks of 45 minutes to 2 hours, and that Fisher's admonish-ments had no lasting effect on the employees' behavioremployees still had not returned from lunch. TheRespondent had not received the Union's letter atthat time and had no knowledge of any union ac-tivities.Fisher, Curtis, and the Respondent's secre-taryMaddocks gave mutually corroborative anduncontroverted testimony that it was when he re-turned from lunch, and before he received theUnion's letter, that Fisher decided to discharge theemployees. Their testimony in this regard is con-sistentwith the earlier warning that Fisher gavethe employees and with documentary evidenceshowing a pattern of excessive lunch breaks on theparts of the four employees.4 Further, there isother documentary evidence which confirms thetestimony of Fisher and Curtis that they returnedto the plant on 13 April before the employees did,and belies the contrary testimony of the employ-ees. 5While I am generally reluctant to overrule credi-bility findings, in these circumstances I would findthat the clear preponderance of all of the relevantevidence demonstrates that the judge erred in dis-crediting the tesimony of the Respondent's wit-nesses andfinding that Fisher did not make this de-cision to discharge the employees until after he re-ceived the Union's letter later in the afternoon of13April.6Accordingly, consistent with the Re-spondent's contentions, I would find that the Gen-eral Counsel has not proved by a preponderance ofthe evidence that the Respondent's discharge of thefour employees was motivated by antiunion consid-4 The employees' timecards show that prior to November 1980 the em-ployees generally took the half hour allotted lunch break, but that there-after they bagan to take longer lunches In the first 3 months of 1981,they often took lunches of more than an hour, on several occasions tooklunches of more than an hour and a half, and twice took lunch periods of2 hours or more Crediting Fisher, the judge found that Fisher spoke tothe employees about their excessively long lunch hours on at least threeoccasions in January,February,and March 19815As the judge found, a telephone bill showing that a call was placedfrom the Respondent's facility to Curtis Fisher's home shortly after 12 50p in confirmed Curtis' testimony to that effect Based partly on this doc-umentary evidence, the judge credited the testimony of Fisher and Curtisthat they returned to the plant before the employees did He neverthelessdiscredited the Fishers' testimony concerning the timing of the decisionto discharge the employees6The Board's established policy, which I accept, not to overrule ajudge's credibility resolutions unless a clear preponderance of all the rele-vant evidence shows that they are erroneous, is subject to the overridingconsideration that "the Act commits to the Board itself, not to theBoard's [administrative law judges], the power and [the] responsibility ofdetermining the facts "Standard Dry Wall Products,91 NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir 1951) This applies to factual findings basedon credibility resolutions as well as other factual findings Id at 545Where a judge's credibility resolutions are based on demeanor, the Boardwill normally attach great weight to them Id However, demeanor isonly one of a number of factors to be used in determining credibility Idat fn 2 The Board has set aside a judge's credibility resolutions, evenwhen they are based partly on demeanor, when the record as a wholeclearly fails to support themValleySteelProducts Co,IllNLRB 1338(1955) See alsoInterboro Contractors,157 NLRB 1295 fn 13 (1966) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDerations.7 Indeed the evidence weighs in favor offinding that the Respondent discharged the em-ployees for cause.7An additional factor which casts serious doubt on the supportabilityof the majority's finding that the Respondent discharged the four em-ployees for their union activities is the lack of evidence that the Respond-ent had specific knowledge that any of the employees had engaged inunion activitiesThere is no evidence that Fisher had knowledge of anyunion activities in the plant prior to the afternoon of 13 April when hereceived a letter from the Union requesting recognition The Union'sletter did not state which employees of the Respondent supported theUnion, and there is no evidence that even after receiving the letter Fisheror any other agent of the Respondent had knowledge of which particularemployees had supported the UnionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Boardhas foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by thisnotice.WE WILL NOT discharge or otherwisediscrimi-nate against our employees in regard to hire ortenure of employment, or any term or condition ofemployment, because theyengage in union activi-ties.WE WILL NOT in any likeor related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rightsguaranteedthem by Sec-tion 7 of the Act.WE WILL offer Russell Schwab, Mark O'Con-nell,Robert Ketchale Jr., and Richard Jump Sr.immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterest.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that their discharge will not be usedagainst them in any way.ADVANCE DEVELOPMENT & MANU-FACTURING CORPORATIONDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge. Pur-suant to a charge filed on April 17, 1981, by DistrictLodge 170, International Association of Machinists andAerospaceWorkers,AFL-CIO (Union), a complaintissued onJune 25, 1981, alleging that Advance Develop-ment &Manufacturing Corporation (Respondent) violat-ed Section 8(a)(1) and(3) of the Act by discharging em-ployees Russell Schawb, Mark O'Connell, Robert Ket-chale Jr., and Richard Jump Sr., on April 13, 1981, be-cause of their union activities. In its answer, Respondentdenied thecommissionof any unfair labor practices. Atthe hearing,theGeneralCounselwas permitted toamend thecomplaint to allege also that Respondent vio-lated Section 8(a)(1) of the Act by threatening to with-hold wage increases from employees in May 1981 be-cause they joined the Union Respondent also denied thatallegation.A hearing in this case was held before me on March 1through 4, 1982, in Hartford, Connecticut. Briefs havebeen received from the General Counsel and Respond-ent.The principalissue inthis case is whether Respond-ent'spresident discharged the four immediately after re-ceiving the Union's request for recognition because theyengaged inunion activities or because they repeatedlytook excessively long lunch breaks.On the entire record in this case including my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation, operates a jobmachine shop in Guilford, Connecticut. Its annnual pur-chases of materials received directly from points outsidethe State of Connecticut are in excess of $50,000. I findthatRespondentisanemployer engaged in commercewithin the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharges1.BackgroundRespondent corporation is wholly owned by its presi-dent, Robert Fisher. Respondent specializes in producinglaunchingand arrestinggear for aircraft carriers undercontract with the United States Government. It also per-forms other more typical kinds of job machine shopwork, some for the Government and some for privatecustomersAbout 90 percent of Respondent's receiptscome from Navy contracts, and about 60 percent ofworking time is spent on such contracts The workvaries from the rather simple to the complex, but most ofit requires a high level of reliability and precision and is100 percent inspected. Operation of vertical turret lathes(VTLs) is vital to the performance of the Navy workRespondent President Robert Fisheris incharge of Re- ADVANCE DEVELOPMENT CORP.189spondent'soperations;his son Curtis Fisher serves asvice presidentand plant manager.'There isa singleoffice employee, Carolyn Maddocks, who serves as sec-retary, bookkeeper, and general office worker. RussellSchwab,whose supervisory status is in dispute,was des-ignated as foreman at the time of his discharge. He wasthe only experienced machinist employed in the shop andwas the only employeepossessingthe skills needed toperform a variety of machining operations.In early April 19812 the remainder of the work forceon the day shift consisted of VTL operator Mark O'Con-nell,VTLoperator trainees Richard Jump and RobertKetchale,welder Chris Nicholson, and general factoryworker Ted Emons. Fisher's son Curtis was workingtemporarily at that time, and an additional general facto-ry worker Russell Pitkin worked until April 7 and wasreplaced by Jason Brown on April 13. A small nightshift consisted of VTL operators James Martindale andGary DeGenaro.Of the four employees whose discharges are at issue,Schwab had worked for Respondent since January 1976and O'Connell since October 1979. Jump and Ketchaleboth started in September 1980.2.The supervisory status of Russell SchwabSinceMarch 1980, Schwab was designated by Re-spondent as a foreman.3 As the only skilled and experi-enced machinist in the shop, Schwab spent most of histime in productive work. He also sharpened tools, re-pairedmachines, set up machines for other employees,trained and assisted them, and checked their work.Schwab had no authority to hire, fire, discipline employ-ees, grant raises, or grant time off. According to Fisher,Schwab's duties as foreman were to deal with whatevercame up on the production floor if it was within his ca-pacity and otherwise to come to him or Curtis for help.On one occasion, Schwab recommended the discharge oftwo employees for smoking marijuana in the men's room.Fisher did not discharge them, but assigned them perma-nently to the most unpleasant work in the shop in thehope, soon realized, that they would quit. On anotheroccasion,Schwab on his own initiative warned hisfellow employees that their lunch breaks were too long,considering it part of his job to do so. Schwab transmit-ted instructions from Fisher and Curtis to other employ-ees and made work assignments to general factory work-ers after consultation with Curtis. Fisher and Curtis con-sulted him about the work performance of other employ-ees, sometimes accepting and sometimes rejecting hisrecommendations.4 Schwab had a key to the plant door,iFor the sakeof clarityRespondent's president is referred to below asFisher, and Curtis Fisher is referred to as Curtis2All dates below are in 1981 unless otherwise indicated3There had been no one designated as foreman in the shop for severalyears before that Fisher testified that Schwab was made foreman in thehope that Curtis could move from the production floor into the office tohelp FisherHowever, according to Fisher, Schwab proved ineffective,and Curtis did not move into the officeWhile Fisher initially so testified, he later belittled the effectivenessof Schwab's recommendations on the grounds that his conduct as fore-man had proven unsatisfactoryand opened the plant for the other employees when theFishers and Maddocks were not there. He did not handleemployee grievances on Respondent's behalf, but some-times relayed employee grievances to Fisher acting as anadvocate for the employeesIn view of the fact that Curtis was on the productionfloor most of the time, that there were only six to sevenemployees other than Schwab at work at any time, thatmost of Schwab's time was spent in manual work, thatSchwab admittedly possessed no direct authority to hire,discharge, promote, discipline, or otherwise affect em-ployee status, that at best his recommendations wereonly sometimes followed,and that his assignments to em-ployees were made after consultation with Curtis, I findthat Schwab was not a supervisor within the meaning ofthe Act but was rather a skilled employee who led andassisted less skilled employees in the performance of theirwork.3.The practice as to lunch hours before April 1981and Respondent's response to itRespondent normally allowed day-shift employees afixed lunch break from 12 to 12.30 p in., as indicated bya bell which sounded in the plant. Because of personalproblems of which Fisher was aware, for some timebefore the fall of 1980 Schwabsometimeskept irregularhours with Fisher's acquiescence.Starting in November 1980, the four dischargees beganto take longer lunch breaks, particularly on Fridays,when withsomeregularity they took lunch breaks of 1hour or more. On other days of the week their lunchbreaks often exceeded half an hour but were usually lessthan an hour.5 Starting on Monday, January 12, therewas a noticeable increase in the length of the lunchbreaks taken by O'Connell, Jump, and Ketchale Theirlunch breaks began to run 50 minutes or more, and someof them ran well over an hour, with one Friday lunchbreak runningover 2 hours. From the times theypunchedout and in as well asfrom their testimony, it isclear that they often were together during their lunchbreaks.Between January 7 and 17, Fisher was away from theplant on vacation. Within a day or two after his return,he became aware from their timecards that O'Connell,Jump, and Ketchale were taking long lunch breaks.Some time within the following week,6 Fisher called thethree employees into his office and asked for an explana-tion.They replied that they had stopped bringinglunches to work and wanted to go out for lunch Fishertold them that he wanted their lunch breaks shortened.At this time Fisher learned from the employees that theybrought sandwiches and beer for lunch. What Fisher saidabout drinking beer and the length of lunch breaks is indispute5Schwab's timecards, while showing irregular lunch breaks, showfewer long lunch breaks than those of the other three employees and alsoshow that Schwab frequently did not take his lunch break at the sametime as the other three employees6Fisher so testifiedA conflict between his testimony and an affidavitgiven during the investigation of this case as to the date of his discoveryof the long lunch breaks was satisfactorily explained by Fisher 190 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom January 26 through April 2, Ketchale, Jump,While I am not persuaded that Fisher's version or theand O'Connell continued to take.long lunch breaks onversions of the employees can be wholly credited, I amfrequent occasions.On many days their,lunch breaks,ex-persuaded that in critical respects relating-to conversa-ceeded an hour and,on Fridays,lunch breaks of an hourtions about the long lunch breaks before April 2 andand a half or longer were common.Following a,lunchafter,the employees are to be believed.Thus,whilebreak in excess of 2 hours on Friday,February 20, fromFisher testified that he never tolerated drinking a singlewhich.Jump did not return,for the,next few days thebeer during lunch breaks.,and -associated long ,lunchthree employees'lunch breaks did not exceed 45.minutes.breaks with drinking,the employees testified that FisherHowever,thereafter their lunch,breaks again grewindicated no objection to one or two beers, but assumedlonger, with another slight reduction for a period in thethey were drinking more than two beers if they stayedmiddle of March.more than an hour.If Fisher had the concern and anxie-For the first 4 days of the week beginning March 30,ty over drinking and its possible consequences to histhe three employees took lunch breaks in excess of anbusinesswhich he expressed as a witness and testifiedhour. and on April 2 they took a break of an hour and athat he expressed'to the employees, I find it impossiblehalf..to believe that he would have allowed the long lunchFisher testified that he spoke to the three employees atbreaks to continue from January to April with the weakleast two times between January and April 2, tellingresponse to his talks with the employees which their at-them essentially what he had said in January.Althoughtendance records demonstrateWhile Fisher portrayedthe employees each recalled only a single conversationhimself as feeling handcuffed by the lack of qualified re;with Fisher before April 2,their recollections were un-placements on the employment market and having beencertain,and differences as to details, such as when theexcessively tolerant,theman who appears through hisconversation occurred and who else was present,suggesttestimony was not a man who would tolerate an alleged-more than one such conversation.While Fisher was alsoly dangerous and business-threatening situation to contin-vague, the two'short periods,of reduction of lunchue out of control for several months.8His tolerance isbreaks, one immediately after February 20 when Fisherfarmore consistent with the version of the employeesbelieved he spoke to them,tend to corroborate his testi-that Fisher expressed a more permissive attitude towardmony that he spoke with them on at least two occasionsdrinking beer at lunch and a less frenetic concern overin February and March.the length of their lunch hours than he portrayed in hisHowever,I cannot credit,Fisher as to what he said inJanuary or on these occasions. Frequently in his testimo-With respect to what Fisher told the employees aboutny, Fisher used hypothetical or conditional language, in-the allowable length of the lunch breaks before April 2,dicating that he was testifying from something other thanboth the testimony of Fisher and the employees is vague.recollection:He frequently disavowed independent recol-Jump testified that Fisher told him that he wanted lunchlection,of background events, and his responses on cross-'breaks kept under an hour,and there is no more concreteexamination raised substantial questions as to his credibil-version.From that testimony and the record of perform-ity..That as ResponderiYs president and owner he had aance following the talks, I find that Fisher asked the em-strong'desire to prevail is understandable,and that he re-ployees to shorten their lunch breaks but imposed noflected that desire on the stand was to be expected.hard and fast limits before April 2.However,his reluctance to be pinned down,his argu-mentative'volubility, the suspicion with which he re-4 Fisher's April 2 conversation with.O'Connell,ceived questions on cross-examination,and his warinessJump,and Ketchalein.response compel the conclusion that Fisher's testimo-ny lacked candor and was colored throughout by his in-tense desire to prevail.7To be sure,the testimony of the dischargees was notunflawed In particular,Ketchale's reason for taking longlunch breaks,that there was not enough work,appearscontrived in the light of undisputed record evidence asto available work. Their recollections of early conversa-tions about lunch breaks appear incomplete and vary indetail.,Their testimony concerning the return of Fisherto the plant on April 13 appear to have been coloredmore by what they surmised happened than by recollec-tion.They,of course,also have an obvious interest in theoutcome of this proceeding.At one point Fisher took exception to the characterization of welderChris Nicholson's termination as a discharge,testifying that he.had "bymutual agreement accepted the separation from my employment of ChrisNicholson " Yet,his own testimony as to Nicholson's termination other-wise leaves no doubt that Nicholson was discharged and not separated by-mutual agreementOn April 2 Fisher called Ketchale, Jump, and O'Con-nell into his office on their return from their hour and ahalf lunch break. The accounts of this occasion indicatethat Fisher was again not entirely clear about the lengthof time he expected the employees to take for a lunchbreak. Fisher testified that he told them that 30 minuteswas the prescribed lunch hourand he would give themleeway up to 45 minutes on Fridays to go to the bank.However,his prehearing statement and testimony at un-employment hearings all indicate otherwise and variouslythat he told the employees that he wanted them to keeptheir lunch breaks down to 45 minutes but would allowaRespondent introduced evidence as to Fisher's treatment of. otheremployees terminated during the first several months of 1981 and con-tends that it corroborates Fisher's testimony that during this period hegenerally gave repeated warnings'to employees and tolerated substantialmisconduct before resorting to terminations I do not find the circum-stances parallel in the other cases,,and indeed the record shows thatFisher did not tolerate misconduct over any extended period of timewhen he deemed it a threat to health or safety ADVANCE DEVELOPMENT CORPthem up to an hour on Fridays when they went to thebank, that 45 minutes was more than enough, and thatless thanan hour was adequate for a lunch break. Thetestimony of each of the three employees tracks each ofthese versions and leads to the conclusion that at variouspoints Fisher said each of these things, leaving no hardand fast standard established by the close of the meet-ing.9With respect to drinking, I cannot credit Ketchale'sconclusionary testimony that Fisher expressed no con-cern over drinking, in the face of testimony of O'Connelland Jump which indicates the contrary. As betweenO'Connell and Jump, O'Connell's testimony strikes me asamore accurate and less self serving expression of hisrecollection than that of Jump who may have read intothe same facts a more affirmative acquiescence byFisher.Thus, I find that Fisher said that he had nochoice but toassumethatwhen they took long lunchbreaks they were drinking. When one of them repliedthat they split a 6-pack of beer at lunch, Fisher did notsay that he would not tolerate that. However, I do notcredit Fisher that he told them that he would not toler-ate even one beer in the light of Fisher's long toleranceof the long lunch breaks with the knowledge that theemployees were regularly drinking beer at lunch.I also credit the employees rather than Fisher that hedid not characterize his talk with the employees as afinalwarning, a characterization which Fisher testifiedhe repeated on April 13 after further alleged violation ofhis lunch break policy.On the following day, Friday, April 3, the three em-ployees and Schwab took their lunch breaks togetherand were back at work in 53 or 54 minutes. On Monday,April 6, Schwab, O'Connell, and Jump took lunch breaksof 36 or 37 minutes. Ketchale, for reasons not indicated,did not take a noon break but was off the clock later inthe day for 31 minutes from 1:49 to 2:30 p.m. On Tues-day, April 7, of the four only Ketchale worked, and hislunch break was 27 minutes. On the following day, thelunch breaks of the four were from 31 to 39 minutes. OnThursday, all four apparently took their lunch break to-gether for 47 minutes. Again on Friday, except for Jump,they took their lunch break together and were off theclock from an hour and 5 minutes to an hour and 10minutes. 105.Union activitySometimeduring the week of April 6, Jump andSchwab decided to seek union representation because ofdissatisfaction over wages and benefits, and Jump said hewouldget unionauthorization cards for the employees tosign.On Thursday, April 9, after work, Jump and Schwabdecided toseek unionrepresentation because of dissatis-faction over wages and benefits, and Jump said he wouldget unionauthorization cards for the employees to sign.9 Indeed, had Fisher imposed the limits to which he testified in thisproceeding, he would not have been pleased by the lunch break taken bythe employees the very next day10 Jump left the plant earlier in the morning to attend to personal busi-ness andjoined the others at lunch, returning with them191On Thursday, April 9, after work, Jump obtained sig-natures on cards from Ketchale, O'Connell, and Schwab,aswell as welder Chris Nicholson and night-shift em-ployees DeGenaro and Martindale Jump also signed acard and delivered them to UnionBusinessRepresenta-tive Turek. i iOn Friday, April 10, Turek sent Respondent a letterby certified mail advising him that the Union representeda majority of Respondent's productionand maintenanceemployees and requesting recognition and bargaining.That letter was received by Fisher on Monday, April 13,under circumstances described more fully below. Thereisno evidence that Fisher had any knowledge of theunion activity before he received the letter from theUnion.6. Jump's conversation with Fisher about his wageincreaseOn Friday, April 10, after lunch, Fisher called Jumpintohisoffice to discuss his 6-month merit review.Fisher had missed the anniversary date, and Jump hadreminded him of it the previous week. Fisher told Jumpthat he had reviewed his work and was very pleasedwith it. Fisher said that he had great potential with theCompany but had not reached his full potential yet, thathe had a long future with the Company, and that he wasvery pleased that Jump was keeping his lunch breaksunder an hour. Fisher gave him a raise of 30 cents anhour retroactive for 2 weeks.127.The termination of Chris NicholsonChris Nicholson was the only welder in Respondent'sshop and was highly skilled. On Friday, April 10, asFisher was passing Nicholson's work station, Nicholsoncalled to him and told him that he had to have a raise of$1.10 an hour "or else." As he finished speaking, heforcefully struck the base of the piece he was workingon with a sledge hammer which was in his hand. Fishertold him not to do that and said that it was not appropri-ate to discuss wages then and there. As Nicholson wasscheduled to work the next day, Fisher said that hewould talk to Nicholson about his wages in the office atthat time.When Nicholson came in the next day, Fisher told himthat he did not appreciate Nicholson making threats or11There are some inconsistencies between Jump and DeGenaro as tothe time and place at which DeGenaro signed his card, and circum-stances support DeGenaro's version However, there is little question thatcards were signed and delivered to Turek before he wrote Respondentrequesting recognition12 Jump so testified Fisher did not testify as to the substance of theconversation,but testified that his conversation with Jump took placeearlier during the week ending April 4, when he gave Jump and increaseretroactive to the week ending March 21 He testified that he had noreason to speak to Jump on April 10 about an increase which Jump hadalready received and which had already been discussed However, Re-spondent's secretary-bookkeeper Maddocks testified that employees werepaid every Friday when they received paychecks for their earningsduring the week which ended on the previous Saturday She testified thatJump received his retroactive raise on the paycheck he received onFriday,April 10 Thus, it appears that Jump had not received his in-crease before April 10 and that it is Fisher's testimony which should bediscredited I have credited Jump 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking a sledge hammer to finished work, Fisher'said thatwhatever Nicholson's "or else" was, he had better do it.As Nicholson had claimed to have had other job offersat higher pay, Fisher suggested that he had better takeone of those jobs. Nicholson said that he did not have anactual offer and sought to remain, but Fisher told himthat he no longer wanted Nicholson around the 'shop atany price. Nicholson then gathered his personal belong-ingsand left.8.Fisher'smeetingwith Schwab, O'Connell, Jump,and Ketchale on the morning of April 13On the morning of Monday, April 13, Fisher calledSchwab, O'Connell, Jump, and Ketchale into his officeand spoke with each of them separately. There are sub-stantial differences between the employees' versions andFisher's version of their meetings. The employees testi-fied that Fisher explained the discharge of Nicholson andtalked to them about their own work and prospects.They denied that Fisher said anything about the lengthof their lunch breaks other than to commend their im-provement the previous week. While Fisher also testifiedthat he discussed the Nicholson discharge and the meritincreasesof each of the employees, his description of themeetings focused almost entirely on the lunch breaks.According to him, he told each of the men' that he wasunhappy with the length of their lunch breaks at the endof the previous week and repeated much of what he hadsaid on April 2, again telling them that he was givingthem a final warning. In the case of Shcwab, he testifiedthat he criticized Shcwab's work, lack of leadership, andfailure to set an example for the others with respect tothe lunch breaks, stressing the possible consequences tohis businessif the men drank at lunch. On cross-examina-tion,Fisher conceded that hisreasonsformeeting withthe employees were the Nicholson discharge, breakdownin communicationsin the shop, and his desire to give themen a pep talk and to get the shop running on an evenkeel. In making these concessions, Fisher displayed greatreluctance to be pinned down and an inordinate fear ofsaying anything which might vary from statements hehad made before the trial, characteristics shown else-where in his testimony. From Fisher's responses oncross-examination,it is clear at a minimumthat his origi-nal version of the meeting was incomplete and distorted.While the testimony of the employees is not withoutflaws,I am convinced that Fisher's testimony is less reli-able than that of the employees. As set forth above, Ihave not credited Fisher's testimony as to what he toldthem about the permissible length of their lunch breakson April 2, in part because of its inconsistency with hisstatementselsewhere, and I have found that he gave nohard and fast standard for the length of lunch breaks. Inthe light of that finding the Thursday and Friday lunchbreaks were not substantial deviations from the generalguidelines given by Fisher, and Jump's credited testimo-ny as to his April 10 conversation with Fisher showsthat Fisher did not view Jump's lunch breaks the previ-ous week as excessive. Moreover, the versions of the em-ployees of the April 13 conversation are much more con-sistent than Fisher's version with the meetings' purposeployees a pep talk. Furthermore, as stated above, al-though Fisher at the hearing expressed great concern-and anxiety over the length of the lunch breaks and theirrelationship to drinking, the relatively 'small improve-ments in the employees' practices after Fisher's previousconversations with them and his failure to take more de-cisive action over many months cast substantial doubtthat the concern expressed'by Fisher at the hearing wasthe same as that expressed to his employees before theirdischarges. I have credited Schwab, O'Connell, Jump,and Ketchale as to these conversations and find the factsas follows.Fisher explained to Schwab that he fired Nicholsonthe previous Saturday because Nicholson had demandedmore money and Fisher would not be threatened or havedemands made on him by anyone Fisher referred to aprevious experience with i former partner whose interesthe had bought out, as a basis for his feelings. He thentold Schwab that he would be up for review in May andthat he was establishing a standard format for review sothat everyone would be reviewed at a set time ratherthan at different times as in the past. Fisher expressedconcern over the fact that he felt 'that there was an un-dercurrent of problems in the shop, but he did not speci-fy what they were. Fisher also said that it appeared thatJump was not satisfied with the' wage increase he had re-ceived, and Schwab agreed. i 3 Schwab then said that hehad been unhappy with Nicholson getting the same wage"as Schwab. Fisher said' that welders made more moneythan machinists, and Schwab replied that with his lengthof service, knowledge of the operations, and position heshould be earning more. Fisher said that it would be'dis-`cussed at his review. Fisher said nothing to Schwababout his lunch breaks or those of the other employees.Fisher next spoke to O'Connell and told him that therewas an undercurrent in the shop which he wanted to getout and that he wanted to explain to him why Nicholsonwas fired as he felt that had something to do with it.Fisher said that Nicholson was fired because he tried todemand a raise and that Fisher refused to be intimidated.He said that Nicholson was a good worker but that hedidmore to undermine the morale of the shop thananyone else, that Fisher could not tolerate that kind ofbehavior, and that he had to get rid of himFisher also told O'Connell that he was doing a goodjob cutting down on his lunch hours and hoped the em-ployees would keep it up. He told O'Connell that hisnext raise was due in October and approximately what itwould be. He added that O'Connell had ' a very lowscrap rate and was doing very good" work. The meetinglasted 15 to 20 minutes. Fisher did not' mention thelengthofO'Connell's lunch break on the previousFriday.-Fisher next called Jump to his-office and told him that,although-he had probably heard about it, Fisher wantedto tell him himself about the reasons for Nic'holson's dis-charge and proceeded to discuss themHe then toldJump that he had a long future with Respondent andthat he was very pleased with his work.. Fisher saidto deal with the Nicholson discharge and give the em-13 Jump had expressed his dissatisfaction to Schwab that morning ADVANCEDEVELOPMENT CORPnothing about the length of Jump's lunch break on thepreviousThursday or Friday. In their conversation,Fisher said that there was an underlying problem in theshop and that he wanted to nip it in the bud. .Fisher next spoke to Ketchale. He told him that hehad fired Nicholson because Nicholson had demandedmoney and no one dictated to -him. He stated he hadbought out an earlier partner because he wanted no onedictating to him from above, or below. Fisher then saidthatKetchale was doing a good job, was a good opera-tor,was very versatile, and could go a long way withRespondent. Fisher also told him that he was glad theywere keeping their lunch breaks down to the prescribedtime, and asked if Ketchale had any gripes. Ketchale saidhe had one complaint about the promise Fisher -hadmade to him about wages at the time he was hired.Fisher said that it was too late to do anything about thatthen. Fisher said nothing about the length of the lunchbreak Ketchale took on the previous Friday.At noon or a few minutes after, while Ketchale wasstill in Fisher's office, Fisher's secretary Maddocks cameto the office to indicate that she was leaving for lunch.When their conversation finished, Ketchale left Fisher'soffice,washed up, and punched out for lunch at 12:11p.m.14-.9.The April 13 lunch breakO'Connell and Jump punched out for lunch at 12:03p.m. and Schwab at 12:05. They drove in one car to ashopping center about 1 mile away with Nicholsonwhom-they picked up on the way, to have sandwichesand their "usual six pack, " Ketchale punched out at12:11 p.m. and drove in his car to meet them. O'Connell,Jump, and Nicholson split the- beer between them.Schwab did not drink beer, and Fisher was aware ofthat.After finishing lunch,-they drove back to the plantand punched in to return to work. Schwab punched in at12:52 p.m. and the other three at 12:53. Thus, Ketchalewas off the clock .42 minutes, Schwab 47minutes, andO'Connell and Jump 50 minutes.-After finishing his conversation with Ketchale, Fisherleft the plant for lunchin hiscar with Curtis. They re-turned from lunch about 12:50 p.m., before Schwab,O'Connell, Jump, and Ketchale returned. 1514Fisher testified that he terminated his conversation with Ketchalepromptly when the noon bell rang, that he left for lunch promptly withhis son, and that Maddocks was still in her office when Ketchale leftMaddocks,however,testified that Fisher was still busy when she left forlunch by 12 05 pm and that she either told Fisher directly or askedsomeone else to tell Fisher she was leaving She denied speaking toFisher, however,about going to get the mail, as Ketchale testified I finditunnecessary to decide whether a conversation about the mail occurredas the time of Fisher's visit to the post office seems clearly establishedHowever, I find that Maddocks otherwise corroborates Ketchale as towhen he left Fisher's office. I credit Ketchale rather than Fisher as towhen he left Fisher's office,noting in addition that there was no apparentreason for Ketchale to delay clocking out after leaving Fisher's office11O'Connell testified that when he returned to the plant he observedonly Curtis Fisher's car in the area in front of the plant where manage-ment parked,and Schwab and Jump testified that O'Connell later made aremark about missing cars at the time of their return I have creditedFisher andCurtis thatthey returnedshortly before the others,particular-ly in the light of the telephone bill; corroborating Curtis that he made acall to his wife from the plant at 12 54 p in that day I find the testimonyof O'Connell, Schwab, and Jump, as well as the testimony of Ketchale19310.Fisher's receipt of the letter from the UnionFisher left the plant again to go to the post officeabout 1-30'p.m. At that time he picked up his mail whichincluded the certified request for recognition from theUnion and some Government checks in payment forwork performed by Respondent.16 Fisher testified thathe had no prior knowledge of his employees' union ac-tivities and that when he received the Union letter hewas "thunderstruck."11.The termination of Schwab, O'Connell, Jump,and KetchaleAbout 3 p.m., Fisher called Schwab, O'Connell, Jumpand Ketchale into his officeone at a timeand told eachof them that he was terminated. He gave each of them apink slip indicating that he was terminated for "Repeatedviolation of company rules." In amplification he toldeach of them he was terminated for taking excessivelylong lunch breaks. He said nothing about drinking atlunch.12.Concluding findingsAccording to Fisher and Curtis, when they returnedfrom lunch and saw that the employees' cars were not inthe lot, Fisher decided that he could not tolerate thelong lunch hours any longer and that he would terminatethem They testified, along with Maddocks, that whenMaddocks returned from lunch at 1:05 p.m., Fisher in-structed her to prepare termination slips for the four menand that she had started to do so when Fisher left for thepost office. Fisher and Maddocks also testified that whenFisher returned from the post office he had two Govern-ment checks which he wanted to deposit as quickly aspossible and that he interrupted Maddocks' work on thetermination slips to have her prepare a bank deposit andan express mailing of a deposit to Respondent'smoneyfund account in New York. They . testified that Fisherthen left for the bank and the post office -and returned tothe plant to carry out the terminations. While their testi-mony contains considerable detail and is mutually cor-roborative inmost respects, there are contradictionswhich, along with the circumstances leading up to thedischarges, lead me to conclude that their testimony asto the timing and cause of the decision to discharge thefour employees cannot be credited.Thus, while Fisher and Curtis agreed that Fisher de-cided to discharge the four employees immediately ontheir return from lunch, Fisher testified that Curtis askedifO'Connell could be saved and that he responded that itwould be discrimination and that he could not make anexception for _him. Curtis, however, testified that whenFisher said that he could no longer tolerate the longlunches and had to discharge the four employees, Curtisthat he unsuccessfully looked for Curtis after his return, likely to havebeen colored by their belief that Fisher went for the mail while at lunch11Postal clerk Philip Hamilton,who delivered the Union's certifiedletter to Fisher,testified that he was at lunch or otherwise away from thedelivery window from noon until approximately 1 10 p m, on April 13,corroborating Fisher's testimony that he did not pick up the mail while atlunch 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely said that he had to agree. Fisher and Curtis alsodiffered in their testimony as to when and whether theemployees' timecards were checked before they weredischarged.Fisher testified that the cards were notchecked before the four employees returned to the plant,but that they checked the timecards thereafter to verifythat they had the right men Curtis, however, testifiedthat he checked the cards before the employees returnedto the plant and reported back that all four men werestillout to lunch but not when they had checked out. Hetestified that, after the men returned, he checked theirtimecards to verify that they had punched in.As between Fisher and Maddocks, there is a discrep-ancy with respect to discussion between them of thereason for the terminations. Fisher testified on direct ex-amination that, before he left for the bank and postoffice,Maddocks asked him what reason for the termina-tions she should show on the pink slips. He testified,"There's always a, gray area there about what should-you did, And, I said, well, Carol, I've been discussingthis earlier and been thinking about it, what could wedo? What could we possibly put down there? And I said,ah-let's put down repeated violation of company rules.How does that sound? She says, well, that's really whatit is? And I said, okay, put that down."17 Maddocks tes-tified that when Fisher returned from the bank and postoffice she asked him what reason to show on the slips forthe terminations and he supplied the reasons which shetyped on them. When she asked if Fisher asked her whatshe thought he should give as a reason, she replied em-phatically, "Oh, no."Apart from the inconsistency between Fisher andCurtis as to checking the timecards, both their versionsshow that no effort was made to determine how long thefour employees took for their lunch breaks before the de-cisionwas made to terminate them. Thus, the assertedtrigger for the discharge was that the four employeeshad again overstayed their lunch hours. Yet, accordingto Fisher he made the decision without even checkingthe timecards to see when they left, and indeed withoutbeing certain whether he had the right four men. Evenaccording to Curtis, the cards were checked but not forthe purpose of reporting back how long the men hadbeen gone.The testimony as to the discussion between Fisher andMaddocks of the reason for the terminations is illuminat-ing for a second reason apart from the inconsistency. Al-though both testified that the decision was communicat-ed to Maddocks when she returned from lunch, bothagreed that the reasons were not mentioned until afterFisher had returned from his first trip to the post office,with Maddocks placing it even later. Yet, according toFisher, he had earlier discussed with Maddocks the in-formation she needed for the slips, and Maddocks gaveevery appearance of being organized and efficient. Cer-" On cross-examination Fisher testified he believed he consulted withMaddocks, that "this wasn't an off-the-top-of-the head kind of answers,this took some reflection as to precisely what to put on the terminationslip" commenting that he was agitated at the time He testified further, "Ibelieve I would discuss this kind of thing with Carol If you are askingme did I discuss this thing with Carol, I would say no, if you asked me IbelievedI discusseditwith Carol, I would say yes "tainly one would have expected Maddocks to ask thereason out of simple curiosity if nothing else when in-formed that the heart of the day shift was to be terminat-ed. Beyond that, however, Fisher's version indicates thatthe reason for the terminations was not straightforwardlyapparent and revealable. If the reason given on the ter-mination slips was the true reason, there was little needfor him to consult Maddocks or for Fisher to ask, "Whatcould we possibly put down there?" Fisher's testimonyin this regard associates readily with his testimony as toreasons for discharging other employees when he con-cededly stated false reasons, in oneinstancein order toavoid possible physical retaliationand inothers to avoidinterferingwith other job opportunities for the dis-charged employees.Other circumstances contribute to weaken the credibil-ity of the version of Fisher, Curtis, and Maddocks. Thedecision to terminate all four employees was madeabruptly, without even permitting them to complete theirshifts despite the fact that there were no other VTL op-erators on the first shift and Schwab was the only gener-almachinist in the shop. The four employees representedhalf of Respondent's productive employees and, added toNicholson's termination, these dischargees left Respond-ent'sproductive capacity crippled.Moreover, all fourwere terminated despite the fact that they were notequally culpable. Thus, Ketchale was off the clock forless than 45minutes, alength of time which Fisher's ownaffidavit indicates was acceptable to him Fisher made noattempt to determine the length of Ketchale's absencedespite the fact that Ketchale had left about the sametime Fisher left the plant and he had a basis to know ap-proximately how long Ketchale had been away from theplant.The inclusion of Ketchale in the group to be ter-minated, apart from the failure to check the timecards ofthe others, is strong evidence that the length of the lunchbreaks was not the true reason for the terminations.Schwab also fell in a different category from theothers.Unlike them, Schwab had never been spoken toby Fisher about excessive lunch breaks. He had joinedthe others on long lunch breaks on some occasions buton many others he had not. Fisher knew of his personalproblem, and had acquiesced in his irregular hours. Yet,Schwab was suddenly treated the same as the others anddischarged for the same reason as them without priorwarning despite his different circumstances.In rejecting the testimony of Fisher, Curtis, and Mad-docks, I have considered Respondent's arguments to thecontrary but have found them nonpersuasive. To be sure,Fisher was corroborated by Curtis and Maddocks as tothe sequence of events on April 13, and one does notlightly dismiss such corroboration. But experience showsthat identity of interests in our society often serves tocolor testimony and even recollection. Here the identityof interests is adequately shown between Fisher and hisson and between Fisher and Maddocks, a longtime de-voted employee who was cause to be grateful to Fisher.I have considered the testimony of Fisher and Maddocksas to the time required to compiled the information andmake out the termination slips for the four employees,which Maddocks placed at 30 or 40minutes.Even as- ADVANCE DEVELOPMENT CORPsuming that her estimate was accurate,there was clearlytime for Maddocks to do that work and to prepare thebank-and money fund deposits between the- time Fisherreturned from his first visit to the post-office.and thetime the employees were notified of their terminations.Under all the circumstances,I do not credit the testimo-ny of Fisher,Curtis, andMaddocks as to sequence ofevents and the considerations which led to the termina-tions of Jump,Ketchale, O'Connell,and Schwab.I find further that the evidence warrants the inferencethat the reason for the discharges was the employees'union activities.The discharges occurred within an hourand a,half of Fisher's receipt of the Union's demand forrecognition.Theyeliminated almost all of Respondent'sday shift and with Nicholson's prior discharge more thanhalf of Respondent'semployee complement.Althoughallegedly triggered by an excessive lunch break that day,Ketchale clearly had not exceeded any limit indicated byFisher.on April 2,Fisher had acquiesced in Schwab's ir-regular hours, and Fisher had never told Schwab that hewas to be held to the same limitations as the others orheld responsible'for their conduct.While there is no evidence that Fisher knew of any in-dividual employee's union activity or of any union activi-ty before he received the Union's letter,hismeetingswith the employees on the morning of April 13 showthat he was concerned about their morale,concernedabout an undercurrent in the shop following the dis-charge of Nicholson, and aware that at least three of thefour discharged employees were dissatisfied with theirwages.Moreover,both the fact that he chose to give apep talk to the four day-shift employees and his state-ment to O'Connell that Nicholson did more to under-mine morale than anyone else in the shop show his beliefthatmoraleamongthe day-shift workers, with whomNicholson had worked,was poor.Thus, when the letterarrived asserting that the Union represented a majorityof Respondent's employees, Fisher had strong reason tobelieve that any group of his employees who were inter-ested in a union would include these employees.Further-more, Fisher's reaction to Nicholson's attempt to get araise and what he told the other employees about it es-tablish that Fisher was hostile to the notion that anyonemight make demands on him, something which a newlyselected union could be expected to do on behalf of theemployees.I conclude that Fisher discharged Jump, Ket-chale,O'Connell,and Schwab in reaction to the receiptof the union letter in order to frustrate the Union's ef-forts to achieve recognition and not because of the lunchbreak practices of the employees.i 8Accordingly, I findthat Respondent violated Section 8(a)(3) and(1) of theAct by discharging them.18 In reaching this conclusion, I have considered the findingsin stateunemployment compensation proceedings that the four employees weredischarged for cause I do not find them of sufficient probative value towarrant a similar conclusion in this case The employees were not repre-sented by counsel in those proceedings, the records developed were notas complete as the record in this proceeding, and the decisions were ren-dered under a different statute, with different definitions, policies, andpurposes from the National Labor Relations Act. SeeJustak Bros. & Co,253 NLRB 1054 (1981).195B. The Alleged Threat to Withhold Employee Wage-IncreasesThe allegation that-Respondent threatened to withholdemployee wage increases because of their union activi-ties,added to the complaint by amendment at the hear-ing, isbased entirely on the testimony of VTL operatorGary DeGenaro. According to DeGenaro one day inmid-May,while he,VTL operator Martindale, andCurtiswere inspecting some parts, Martindale said hecould not live on what he was earning and would like araise.DeGenaro testified that 'Curtis said that he couldnot do anything for him at that time and when Martin-dale continued to complain, Curtis added, "I'm not the,one who told you to join the Union," and walked away.Ihave concluded, however, that DeGenaro is 'not tobe credited as to this testimony, which was contradictedby Curtis. i 9 On cross-examination, DeGenaro showedgreat uncertainty as to whether the conversation oc-curred before or after he gave a statement in connectionwith the investigation of this case in which the conversa-tion was not mentioned. DeGenaro first mentioned it, toa representative of the General Counsel about the timehe left Respondent's employment, and it appears that De-Genaro left Respondent's employment with less thanwarm feelings toward Respondent. In these circum-stances, I am not persuaded that DeGenaro's testimonyas to a conversation almost 10 months before the hearingAccordingly, I shall recommend dismissal of this allega-tion of the complaint.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I. have found that Respondent unlawfully dis-charged Russell Schwab, Mark O'Connell, Robert Ket-chale Jr., and Richard Jump Sr., I shall recommend thatRespondent be ordered to offer them immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs,withoutprejudice to their seniority or other rights and privileges.I shall further recommend that Respondent be ordered tomake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them bypayment to each of them of the amount he normallywould have earned from the date of his termination untilthe date of Respondent's offer of reinstatement, less netearnings, to which shall be added interest to be comput-ed in the manner prescribed inF W. Woolworth Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231NLRB651 (1977).20.On the basis of the above findings of fact and theentire record in this case, I make the following18Martindale,who left his job and the area shortly after theallegedincident, was not available to testify20 See alsoIsisPlumbing Co,138 NLRB 716 (1962) 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Advance Development & Manufacturing Corpora-tion is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.District Lodge 170, International Association of Ma-chinists & Aerospace Workers, AFL-CIO is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By discharging Russell Schwab, Mark O'Connell,Robert Ketchale Jr., and Richard Jump Sr., because oftheir union activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, Advance Development & Manufac-turingCorporation,Guilford,Connecticut, its officers,agents, succesors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because theyengage in union activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)OfferRussell Schwab,Mark O'Connell, RobertKetchale Jr., and Richard Jump Sr., immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered as a result of discrimination against them inthe manner set forth in the section of this decision enti-tled "The Remedy."(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c) Post at its Guilford, Connecticut, place of businesscopies of the attached notice marked "Appendix."22Copies of the notice, on forms provided by the Officer inCharge for Subregion 39, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Officer in Charge for Subregion 39 inwriting within 20 days from the date of this Order whatsteps the Respondent has taken to comply.21 If no exceptions are filed as provided by Sec 102.46 of the Board's22 If this Order is enforced by a Judgment of a United States Court ofRules and Regulations, the findings, conclusions, and recommendedAppeals, the words in the notice reading "Posted by Order of the Na-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thetional Labor Relations Board" shall read "Posted Pursuant to a JudgmentBoard and all objections to them shall be deemed waived for all pur-of the United States Court of Appeals Enforcing an Order of the Nation-posesatLaborRelations Board "